      2:19-cr-20002-SEM-EIL # 51    Page 1 of 7                                    E-FILED
                                                         Tuesday, 28 July, 2020 04:30:01 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                     URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
     v.                                   )       Case No. 19-cr-20002
                                          )
JEREMY HIX,                               )
                                          )
                  Defendant.              )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jeremy Hix’s Amended Motion

for Compassionate Release (d/e 45) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is DENIED.

                               I. BACKGROUND

     On April 22, 2019, Defendant pled guilty to three counts of

receiving child pornography in violation of 18 U.S.C. §

2252A(a)(2)(a). Defendant also pled guilty to one count of

possessing child pornography in violation of 18 U.S.C. §

2252A(a)(5)(b).

     According to the Presentence Investigation Report (PSR)


                                 Page 1 of 7
     2:19-cr-20002-SEM-EIL # 51   Page 2 of 7




prepared for Defendant’s sentencing, a law enforcement agent

downloaded multiple images of child pornography in 2018 after

connecting to an IP address assigned to Defendant’s residence. PSR

(d/e 28), ¶¶ 9-12. A subsequent search of Defendant’s residence

resulted in the discovery of numerous computer devices. Id. ¶¶ 13-

14. A search of these devices uncovered images of child

pornography depicting adult males engaging in sexual activity with

prepubescent girls. Id. ¶ 15. Defendant was determined to be

responsible for over 10,000 images of child pornography. Id. ¶ 33.

     On August 23, 2019, the Court sentenced Defendant to 70

months’ imprisonment and 5 years of supervised release on each

count, with all sentences to run concurrently. Defendant is

currently serving his sentence at FCI Loretto and has a projected

release date of December 6, 2023. As of July 28, 2020, the Bureau

of Prisons (BOP) reports that FCI Loretto currently has 23

confirmed cases of COVID-19. See BOP: COVID-19 Update, Federal

Bureau of Prisons, https://www.bop.gov/ coronavirus/ (last

accessed July 28, 2020).

     On July 6, 2020, Defendant filed a pro se motion for

compassionate release (d/e 43) pursuant to 18 U.S.C. §


                              Page 2 of 7
      2:19-cr-20002-SEM-EIL # 51   Page 3 of 7




3582(c)(1)(A). On July 12, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. Defendant,

who is 38 years old, requests compassionate release based on his

hypertension and the COVID-19 pandemic.

     Defendant proposes to live with his mother if released from

custody. The United States Probation Office, in a Memorandum

(d/e 46) addressing Defendant’s request for compassionate release,

concludes that Defendant’s mother’s house is a suitable residence

for Defendant. The Memorandum also notes that Defendant has

had no disciplinary issues while in BOP custody and that his

request to the BOP for compassionate release was denied on June

24, 2020.

     On July 15, 2020, the Government filed a Response in

Opposition to Defendant’s Motion for Sentence Reduction (d/e 50).

The Government argues that Defendant’s motion should be denied

because fear of contracting a disease is not a sufficient basis for

compassionate release. The Government also notes that the BOP

has implemented extensive measures designed to curb the spread of

COVID-19, that Defendant recently began taking medication to


                               Page 3 of 7
      2:19-cr-20002-SEM-EIL # 51   Page 4 of 7




treat his hypertension, and that Defendant has not yet participated

in sex offender treatment.

     An additional basis of the Government’s opposition to

Defendant’s motion was the fact that, at the time the Government

filed its response, there were no confirmed cases of COVID-19 in

FCI Loretto. As stated above, there are now 23 confirmed cases of

COVID-19 in that BOP facility.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                               Page 4 of 7
      2:19-cr-20002-SEM-EIL # 51   Page 5 of 7




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented



                               Page 5 of 7
      2:19-cr-20002-SEM-EIL # 51   Page 6 of 7




extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. While FCI

Loretto now has 23 confirmed cases of COVID-19, Defendant is only

38 years old and is taking medication to treat his hypertension.

The CDC has taken the position that hypertension may increase

the risk that COVID-19 poses to an individual. People Who Are at

Higher Risk for Severe Illness - Coronavirus, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (last

accessed July 28, 2020). However, the CDC, at this time, does not

consider a person whose only underlying medical condition is

hypertension to be at higher risk for severe illness from COVID-19.

Clinical Questions About COVID-19: Questions and Answers,

Centers for Disease Control and Prevention, https://www.cdc.gov/


                               Page 6 of 7
      2:19-cr-20002-SEM-EIL # 51   Page 7 of 7




coronavirus/2019-ncov/faq.html (last accessed July 28, 2020).

     In addition, Defendant, who was held responsible for over

10,000 images of child pornography at sentencing, has not yet

participated in sex offender treatment while in BOP custody.

Therefore, his release would pose a danger to the community. The

Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                           III. CONCLUSION

     For the reasons set forth above, Defendant Jeremy Hix’s

Amended Motion for Compassionate Release (d/e 45) and

Defendant’s pro se motion for compassionate release (d/e 43) are

DENIED.



ENTER: July 28, 2020

                                   /s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE




                               Page 7 of 7
